Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 01/15/2022, in response to the rejection of claims 1-7 from the non-final office action, mailed on 10/06/2021, by amending claims 1, 6 and canceling claim 3, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “wherein the heat transfer gas source supplies the heat transfer gas cooled to a temperature lower than a room temperature” of Claims 5 and 7.
Based on the applicants’ specification disclosing “the heat transfer gas source 61 may supply, for example, a gas previously cooled to a temperature lower than the room temperature”, see the paragraph [0052] of the published instant application, it is considered the gas temperature is previously cooled down outside the apparatus by a gas source manufacture, not by a structure of the apparatus, thus the limitation is not considered as a structural part of the claimed apparatus. Rather it appears the claimed apparatus is capable of supplying a gas cooled to a temperature lower than a room temperature.
Supplying either a room temperature gas or a gas cooled to a temperature lower than a room temperature is merely an intended use of the claimed apparatus, thus it 
Consequently, when an apparatus is capable of supplying a gas, it will be considered the apparatus is also capable of supplying a gas different temperature. 

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arasawa et al. (US 5547539, hereafter ‘539) in view of Nonaka et al. (US 20090118872, hereafter ‘872).
Regarding to Claim 1, ‘539 teaches:
Processing apparatus of processing substrates such as semiconductor wafers (lines 8-9 of col. 1, the claimed “A substrate processing apparatus”);
 An electrostatic chuck 18 is bonded on the top of the suscepter 14 and wafer W can be attracted and held on the suscepter 14 (Fig. 6, lines 16-18 of col. 4, the claimed “comprising: a placing table, having a placing surface on which a processing target substrate is placed”);
Gas lines 25a, 26a and 26b (lines 54-55 of col. 4), and Helium gas is stored in the gas supply sources 27a and 28a. Inactive gas such as neon, argon or xenon and reactive gas such as nitrogen and hydrogen gases or nitrogen and oxygen gases can be used as heat transmitting or conductive (lines 65 of col. 4 to line 1 of col. 5), and introducing first and second heat exchange gases into a small clearance between the susceptor and the object through holes formed in a top of the susceptor (lines 27-29 of supply the heat transfer gas to the gas supply line connected to the gap between the processing target substrate and the placing surface”);
Temperature adjuster 69, 70 (Fig. 12, line 59 of col. 7), and Gas which enters into the first passage 62 is adjusted 15° C in temperature by the first temperature adjuster 69, while gas which enters into the second passage 63 is adjusted 37° C by the second temperature adjuster 70. The whole of the wafer W is set about 5° C by gases supplied through first and second holes 67 and 68 (line 67 of col. 8 to line 8 of col. 9, the claimed “a heat transfer gas having a relatively low temperature and a heat transfer gas having a relatively high temperature before the gas enters the gap”).

‘539 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: a gas supply system configured to supply the heat transfer gas to the gas supply line connected to the gap between the processing target substrate and the placing surface by mixing a heat transfer gas having a relatively low temperature and a heat transfer gas having a relatively high temperature before the gas enters the gap.

‘872 is analogous art in the field of processing apparatus (title). ‘872 teaches the temperature of the susceptor can be arbitrarily changed by providing, instead of a heater, a cooling circulation circuit and a heating circulation circuit of the heat transfer medium and controlling the flow rates or the mixing ratio of the heat transfer medium 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a temperature controlling configuration by mixing high-temperature medium and low-temperature medium, as the configuration of the temperature adjuster of ‘508, for the purpose of suppressing hunting of the temperature on the stage, and/or for its suitability as known temperature controlling configuration with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 2,
‘539 teaches helium gas supply source 64a (line 58 of col. 7, the claimed “wherein the gas supply system comprises: a heat transfer gas source”);
As discussed in the claim 1 rejection above, by teaching of ‘872, ‘539 has a temperature control unit by mixing the two different temperature gases outside of the suceptor, then the mixed gas is supplied to the small clearance between the substrate and the susceptor. Further Fig. 3 of ‘872 shows the heat transfer medium is divided into 

Regarding to Claim 4,
‘539 teaches first holes 67 numbering eight are formed in the suscepter 61 along the peripheral thereof and they are communicated with the first gas passage 62. Second holes 68 numbering sixteen are formed in the suscepter 61 at the middle and center areas thereof and they are communicated with the second gas passage 63. Eight first holes 67 (at the wafer peripheral area), eight second holes 68 (at the wafer middle area) and eight second holes 68 (at the wafer center area) are arranged concentric with one another (lines 45-49 of col. 5, the claimed “wherein the placing surface is divided into multiple division regions”, “the gas supply line includes multiple gas supply lines” 
Further, ‘872 teaches the heat transfer medium joined at a junction Qa flow through the inlet port 38a into the outer channel 36, and the heat transfer medium joined at a junction Qb flow through the inlet port 38b into the inner channel 37, and the temperatures of the heat transfer media flowing into the outer inlet port 38a and the inner inlet port 38b can be controlled independently by changing the flow rate ratio thereof ([0060])

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added multiple mixing units coupled to each of the imported cooling and heating units, to each of the gas passage coupled to each of the holes group of ‘539, for the purpose of independently controlling temperatures of a plurality of regions.

Regarding to Claim 5,
‘539 teaches heat transfer gas supplied from the source, therefore, ‘539 is capable of supplying a gas having a different temperature (the claimed “wherein the heat transfer gas source supplies the heat transfer gas cooled to a temperature lower than a room temperature”).

Regarding to Claims 6-7,
.

Response to Arguments
Applicants’ arguments filed on 01/05/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that cited references, '539 nor '872, alone or in combination, disclose, teach, or suggest "a gas supply system configured to supply the heat transfer gas to the gas supply line connected to the gap between the processing target substrate and the placing surface by mixing a heat transfer gas having a relatively low temperature and a heat transfer gas having a relatively high temperature" as recited in Claim 1, see last paragraph of page 8, because (1) '872 does disclose a gas supply unit 22 configured to supply a heat transfer gas to a space between an electrostatic chuck 16 and the wafer W. However, '872 fails to disclose, teach, or suggest that supplying the gas into this space by the gas supply unit 22 includes mixing two heat transfer gases. The relied upon heating unit, cooling unit, and medium mixing unit only supply gas to the susceptor 2, which is mounted below the electrostatic check 16, see page 7, and (2) '539 discusses using independently controlled gas supply lines, thus '539 explicitly teaches away from mixing the relatively high temperature gas with the relatively low temperature gas, 1st paragraph of page 8. 
The argument is found not persuasive and the examiner maintains the combination of the cited references clearly teach the feature of Claim 1.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed in the rejection above, 
‘539 merely teaches a temperature setting by the temperature adjuster 69-70, but ‘539 does not teach the temperature setting by mixing of different temperature medium, thus ‘539 does not teach the “by mixing”.
However, the deficiency is easily compensated by ‘872, because ‘872 clearly teaches the mixing ratio of the heat transfer medium supplied from both circuits to the susceptor ([0005]), in other words, mixing of different temperature medium is occurred at Qa or Qb of Fig. 3, which is outside the susceptor. Consequently, applying the temperature controlling by mixing of ‘872, as the temperature adjuster of ‘539 is an obvious matter to an ordinary skill, for the purpose of suppressing hunting of the temperature on the stage, and/or for its suitability as known temperature controlling configuration with predictable result. The 

Further, obtaining a desired temperature by mixing different temperature medium outside the susceptor is commonly well known feature in the art, thus applying the feature does not require a higher skill beyond an ordinary skill.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718